UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4562
ANGELO MCCOY,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                         (CR-00-195-MJG)

                      Submitted: January 29, 2003

                      Decided: February 10, 2003

   Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Beth M. Farber, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MCCOY
                              OPINION

PER CURIAM:

   Angelo McCoy appeals his conviction and 210-month sentence for
being a felon in possession of ammunition, in violation of 18 U.S.C.
§ 922(g)(1) (2000), and for possession of cocaine with intent to dis-
tribute, in violation of 21 U.S.C. § 841 (2000). McCoy raises several
issues on appeal. Finding no error, we affirm.

   First, McCoy appeals the district court’s denial of his motion to
suppress evidence seized pursuant to a warrant. McCoy attacks both
the validity of the warrant and its execution. Assuming without decid-
ing that the warrant was not supported by probable cause, the evi-
dence would be admissible under the good faith exception to the
Fourth Amendment’s warrant clause. United States v. Leon, 468 U.S.
897, 921-22 (1984). The district court found the warrant to be valid,
and thus had no need to consider Leon, but this court may "affirm on
any ground fairly supported by the record." United States v. Fareed,
296 F.3d 243, 247 (4th Cir. 2002).

   McCoy claims that the warrant did not contain a particularized
description of the place to be searched. We find the material facts of
this case to be indistinguishable from Maryland v. Garrison, 480 U.S.
79 (1987), and thus reject this claim. McCoy argues that once the offi-
cers discovered that there were two apartments in the house, they
were required to discontinue the search in its entirety. In Garrison,
the Court held only that the officers "were required to discontinue"
searching the apartment occupied by someone other than the person
described in the warrant. In this case, the officer testified that after
securing the premises, but before the search was conducted, he had
discovered that "the front bottom floor and the second floor of the
house" were attributable to McCoy. (J.A. at 44.) All of the evidence
that McCoy seeks to suppress was found either in the front bottom
floor room or the second floor. We therefore affirm the district court’s
order.

   McCoy next contends that statements he made at the time the war-
rant was executed should have been suppressed as the fruit of an ille-
gal search. Because we find the search to be proper, and because
                      UNITED STATES v. MCCOY                         3
McCoy waived his right to remain silent, admission of the statement
was not error.

   McCoy claims the evidence at trial was insufficient to convict him.
To determine whether there was sufficient evidence to support a con-
viction, this court considers whether, taking the evidence in the light
most favorable to the Government, any reasonable trier of fact could
have found the defendant guilty beyond a reasonable doubt. Glasser
v. United States, 315 U.S. 60, 80 (1942). This court does not weigh
the evidence or determine the credibility of the witnesses. Rather, the
jury verdict must be upheld if there is substantial evidence to support
the verdict. Id.; United States v. Murphy, 35 F.3d 143, 148 (4th Cir.
1994). A defendant challenging the sufficiency of the evidence to
support his conviction faces a heavy burden. United States v. Beidler,
110 F.3d 1064, 1067 (4th Cir. 1997). With these standards in mind,
we find the evidence was sufficient to support McCoy’s convictions.

  McCoy claims that he was improperly sentenced as an armed
career criminal in violation of Apprendi v. New Jersey, 530 U.S. 466
(2000). As McCoy acknowledges, we have rejected such claims. See
United States v. Sterling, 283 F.3d 216, 220 (4th Cir.), cert. denied,
122 S. Ct. 2606 (2002).

   Finally, McCoy has moved for leave to file a pro se supplemental
brief. In his brief, McCoy asserts that the Government engaged in
prosecutorial misconduct by failing to present evidence to the grand
jury that he possessed, transported, or received ammunition. We grant
McCoy’s motion, but conclude that the issue he raises is meritless.
We therefore affirm McCoy’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED